COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER


Cause No 01-13-00123-CV; In re Texas Windstorm Insurance Association, Relator

      In re: Hurricane Ike Litigation, No. 09-CV-0147, In the 212th District
      Court, Galveston County, Texas, Honorable Susan Criss, presiding.


       On February 12, 2013, relator Texas Windstorm Insurance Association filed
a petition for writ of mandamus, challenging the trial court’s order disqualifying its
legal counsel, the law firm of Martin, Disiere, Jefferson & Wisdom, L.L.P., from
“representing the Texas Windstorm Insurance Association in any of these
consolidated cases.”

       Relator’s emergency motion for temporary relief is GRANTED IN PART.
The trial court’s “Order Granting Supplemental Motion to Disqualify” dated
February 5, 2013 is stayed pending further order of this court. See TEX. R. APP.
P. 52.10(b).

      The real parties in interest have filed a motion to extend time to file
responses to the mandamus petition and the emergency motion to seal. That
motion is GRANTED. The responses shall be due March 1, 2013.

      It is so ORDERED.


Judge’s signature: /s/ Michael Massengale
                   Acting individually


Date: February 15, 2013